  Case 18-00071              Doc 61        Filed 12/17/18 Entered 12/17/18 11:48:21    Desc Main
                                             Document     Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF ALASKA


 In re:                                                  Case No. 18-00071-GS
 JESSICA GIROUX,                                         Chapter 13
                                 Debtor.

          MEMORANDUM DECISION RE: OBJECTION TO PROOF OF CLAIM 5-1

          The debtor, Jessica Giroux, objected to proof of claim 4-1 (Claim), alleging that the person

who filed the Claim, Philip Johnston, does not own the Claim and thus has no standing to assert it.

For the reasons set forth below, the court will sustain Jessica’s objection in part.

A.        BACKGROUND

          Brad Giroux (Jessica’s husband) and Philip Johnston were partners in Alaska Fishing

Adventures, LLC (AFA), operating a fishing lodge on the Nushagak River in Alaska.1 Their

business relationship soured as Johnston came to believe Brad was mismanaging the business.2

Philip and his wife, Rebekah (who also worked for AFA), sued Brad and Jessica for various

business-related infractions.3 Though AFA was not a party to the state court action, the court

awarded financial control over AFA to Philip.4 On October 27, 2016, AFA filed its chapter 7

bankruptcy case.5




          1
              ECF No. 43-1 at p. 7.
          2
              Id. at pp. 8-11.
          3
              Id. at p. 5.
          4
              Id. at p. 6.
          5
              See 16-00327-GS, ECF No. 1.
  Case 18-00071            Doc 61     Filed 12/17/18 Entered 12/17/18 11:48:21        Desc Main
                                        Document     Page 2 of 5


       The Johnstons ultimately obtained a state court judgment against the Girouxes.6 The court

entered judgment against Brad Giroux for the principal amount of the judgment, pre- and post-

judgment interest and punitive damages.7 Jessica was held jointly and severally liable with Brad for

the attorney’s fees and costs awarded in the judgment.8

       On March 7, 2018, Jessica commenced this chapter 13 bankruptcy case. She listed AFA as

a non-priority unsecured creditor holding an unknown claim amount.9 The nature of the claim was

described as “[l]iability of the Debtor, if any, for amounts that the Debtor’s husband was found to

have taken from [AFA].”10 On May 1, 2018, Philip Johnston filed the Claim in the unsecured

amount of $278,049.00, listing the claimant as “Alaska Fishing Adventures, LLC and Philip

Johnston.”11 The basis of the claim was listed as “Liability for misappropriated funds from [AFA]

and Philip Johnston (40% owner).”12 Attached to the Claim was a state court order on the

Johnstons’ motion for reconsideration, noting that AFA’s losses totaled $278,049.00.13

       On July 26, 2018, Jessica filed her objection to the Claim (Objection).14 Jessica contends

that Philip is not an authorized agent of AFA with standing to file the Claim on its behalf. Instead,



       6
            See ECF Nos. 42-1 and 43-1.
       7
            ECF No. 42-1 at p. 6.
       8
            Id.
       9
            ECF No. 12-4 at p. 3, item 4.1.
       10
            Id.
       11
            ECF No. 43-1 at p. 1-2.
       12
            Id. at p. 2.
       13
            Id. at p. 4.
       14
            ECF No. 43.

                                                  2
  Case 18-00071            Doc 61   Filed 12/17/18 Entered 12/17/18 11:48:21             Desc Main
                                      Document     Page 3 of 5


Jessica states that the proper party in interest to file the Claim is Kenneth Battley, the chapter 7

trustee appointed in AFA’s chapter 7 bankruptcy case. Jessica argues that because the Claim arose

pre-petition, it is property of AFA’s bankruptcy estate and thus the chapter 7 trustee is the party with

standing to file the Claim on AFA’s behalf.

       Philip filed his response to the Objection on August 27, 2018.15 His response asserts just two

defenses: (1) Jessica cannot object to the Claim prior to confirming a chapter 13 plan; and (2) the

Claim will either be purchased by Johnston in AFA’s chapter 7 case and amended accordingly, or

“purchased by the Debtor’s father-in-law, and may no longer be a factor in this Chapter 13 case.”16

       The court held its initial hearing on the Objection on August 29, 2018. At that hearing, the

parties agreed to enter into settlement discussions before the Hon. Trish Brown.17 The court

continued the hearing on the Objection to October 15, 2018, to give the parties time to negotiate a

consensual resolution of their disputes.18 The negotiations were unsuccessful, and the parties

discussed the Objection at the October 15, 2018 hearing. The hearing on the Objection was

continued to December 12, 2018, pending the court’s resolution of a motion filed by the chapter 7

trustee in the AFA case to sell all of the estate’s remaining assets, including the Claim.19 On

December 11, 2018, this court entered its order in AFA’s bankruptcy case approving the sale of the

estate’s remaining assets, including the Claim, to Robert Giroux, Jessica’s father-in-law.20 At the


       15
            ECF No. 50.
       16
            Id. at p. 1.
       17
            ECF No. 52.
       18
            ECF No. 54.
       19
            ECF No. 56.
       20
            See 16-00327-GS, ECF Nos. 148-149.

                                                   3
  Case 18-00071         Doc 61      Filed 12/17/18 Entered 12/17/18 11:48:21            Desc Main
                                      Document     Page 4 of 5


continued hearing on December 12, 2018, the court noted its recent decision on the sale of the claim

to Robert, and continued the hearing on the Objection to January 29, 2019.

       For the reasons set forth below, the court will grant Jessica’s motion in part, and will set a

deadline for Robert Giroux to advise this court of his intentions with regard to the Claim.

B.     ANALYSIS

       Section 502(a) provides that “[a] claim or interest, proof of which is filed under section 501

of this title, is deemed allowed, unless a party in interest...objects.” A party in interest may rebut

the resulting presumption of allowance by presenting evidence “with probative value equal to that

of the proof of claim to rebut the claim. If the objecting party successfully rebuts the presumption,

the claimant bears the burden of proof to show by a preponderance of the evidence that its claim is

valid, and the ‘ultimate burden of persuasion remains at all times upon the claimant.’”21 Contrary

to Philip’s argument that Jessica may not raise her objection until after her chapter 13 plan is

confirmed, “[Federal] Rule [of Bankruptcy Procedure] 3007 does not provide a time limit for

objections to proofs of claim[], and such an objection may be filed at any time.”22

       Jessica objects to the Claim because Philip was divested of standing to file the claim upon

the filing of AFA’s bankruptcy. Philip’s response did not address the merits of Jessica’s argument,

and normally would not suffice to defeat the argument in support of her Objection. In this instance,

however, the court’s order approving the sale of the Claim (and AFA’s other remaining assets) to

Robert has, in effect, mooted Jessica’s Objection, a possibility acknowledged in Philip’s response.




       21
           Boruff v. Cook Inlet Energy LLC (In re Cook Inlet Energy LLC), 583 B.R. 494, 501 (B.A.P. 9th
Cir. 2018) (quoting Lundell v. Anchor Constr. Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir. 2000)).
       22
            Shook v. CBIC (In re Shook), 278 B.R. 815, 828 (B.A.P. 9th Cir. 2002).

                                                    4
  Case 18-00071        Doc 61      Filed 12/17/18 Entered 12/17/18 11:48:21            Desc Main
                                     Document     Page 5 of 5


Because the chapter 7 trustee has sold the Claim, neither AFA’s trustee, nor Philip, are the proper

parties in interest to assert the Claim.

C.      CONCLUSION

        The right to assert any claim on behalf of AFA now belongs to Robert Giroux. To avoid any

confusion, the court will give Robert the opportunity to file a statement adopting the claim as filed.

If Robert files such a written statement with the court adopting or supplementing the claim by

December 28, 2018, the court will deny the Objection. If Robert either fails to file a statement

adopting Proof of Claim No. 5-1, or requests that the claim be withdrawn, the court shall sustain the

Objection.

        DATED: December 17, 2018.
                                                      BY THE COURT
                                                      /s/ Gary Spraker
                                                      GARY SPRAKER
                                                      United States Bankruptcy Judge
Serve: Debtor
       Robert Crowther, Esq.
       Nacole Jipping, Trustee
       Philip Johnston, 4145 Kingston Drive, Anchorage, AK 99504
       Robert Giroux, c/o Roy Longacre, Esq., P.O. Box 191025, Anchorage, AK 99519
       U.S. Trustee
       ECF Participants via NEF
       Case Manager




                                                  5
